Exhibit 10.3

[g201602051551227616674.jpg]

November 6, 2014

 

 

 

 

Paul Benson

105 Finchley Lane

Folsom, CA 95630

 

Dear Paul,

 

It is my pleasure to confirm our offer to you for the position of Senior
Director, Human Resources effective November 19, 2014.  This will be an interim
position until Esterline’s Board of Directors has an opportunity to meet in
December to consider your nomination as a corporate officer with the title of
Vice President Human Resources.  We expect their approval will be
forthcoming.  For this interim period you will report directly to me.  Once you
have been formally elected to the Vice President Human Resources position, you
will report to our CEO, Curtis Reusser.

 

Your compensation and terms of employment will be comprised of several
components, as follows:

 

Base Salary – Your annual base salary rate will be $265,000.00 effective on your
first day of work.

 

Annual Incentive Compensation – We will recommend to the Board that you
participate in Esterline’s Annual Incentive Compensation Plan for fiscal year
2015 (“AIC Plan”). Your target award will be 40% of your base salary, consistent
with competitive market benchmarks. The actual award will vary, of course,
depending on the Company’s 2015 financial performance. The AIC Plan’s
performance goals will be achievement of (1) budgeted earnings (EBIT); (2)
budgeted return-on-sales; and (3) selected strategic objectives. In December the
Board will approve FY15 executive incentive plans in final form and we will
provide you a copy then.  

 

Your participation in the AIC Plan is subject to its usual terms including a
requirement that you continue employment through the date on which AIC Plan
payments are made.  The AIC Plan is re-evaluated each year, such that the
performance goals, formula, total funding, and your target award could vary from
year to year.

 

Long-Term Incentive Compensation – We will also recommend to the Board that you
be appointed to Esterline’s Long Term Incentive Program with a total target
value of $132,500 (0.5 times your starting annual base salary). Currently, the
total target value is allocated among Esterline’s three, long-term incentive
compensation vehicles, as follows:

 



 

--------------------------------------------------------------------------------

Paul Benson

November 6, 2014

Page 2

 

LTI Program

Allocation

Target Value

1.LTI Performance Plan

40%

$53,000

2.Option Grant

35%

$46,375

3.Restricted Stock Units (RSU’s)

25%

$33,125

 

LTI Performance Plan – The FY15 LTI Performance Plan design will also be
determined by the Board in December. We expect the performance goals will be
achievement of our 3-year strategic plan targets for: (1) earnings per share;
and (2) return-on-investment.  Actual LTI Plan awards will be denominated and
paid in shares of company stock.  

 

As a new participant, your initial appointments will be pro-rated and phased-in
with one-, two-, and three-year cycles so you will have an opportunity to earn
an LTIP award at the end of fiscal years 2015, 2016, and 2017, depending on the
corporation’s performance, as follows:

 

LTI Plan Cycle

Pro-Rated Target Value

Factor

FY13-FY15

$13,118

1/3rd of full target

FY14-FY16

$26,513

2/3rds of full target

FY15-FY17

$39,750

Full target

 

As with the Annual IC Plan, LTI Plan goals and plan design may change in the
future at the discretion of Esterline’s Board of Directors.  

 

Option Grant – Our option grants vest ratably over a four-year period on the
anniversary dates of the original grant.

 

Restricted Stock Units (RSU) – Our RSU grants vest 100% on the third anniversary
of the grant (“3-year cliff vesting”).

 

Special, New Hire Equity Grants– Effective with your election as a corporate
officer, you will receive two special equity grants. One is a stock option grant
of 5,500 shares priced at the closing price that day as reported in the Wall
Street Journal on the following day. The other is a grant of 1,800 Restricted
Stock Units.

 

Retirement and Other Fringe Benefits – You will be eligible to participate in
the Esterline Voluntary Savings Plan (401(k)) and in the Esterline Retirement
Plan (pension). In the 401(k) plan, Esterline matches 50% of the first 6% of
employee contributions, subject to certain IRS limits. The pension plan is a
cash balance formula with age-based annual credits + annual interest. Annual
credits increase with age from 2% for employees under age 30 to 6% for employees
age 60+.

 

Effective with your election as a corporate officer, you will also be eligible
to participate in two types of Esterline Supplemental Executive Retirement
Programs (SERPs).  The “defined benefit” SERP corresponds to the pension plan
and allows executives to earn pension benefits on income that exceeds IRS limits
that apply to the underlying tax-qualified plan.  The other “defined
contribution” SERP corresponds to the 401(k) plan and similarly allows
continuation of employee contributions and company matching on compensation that
exceeds IRS limits.  If you have any questions or require further clarification
on pension benefits, we would be happy to arrange an information session with
our benefits advisors.

 

--------------------------------------------------------------------------------

Paul Benson

November 6, 2014

Page 3

 

 

You will earn paid vacation at the rate of four weeks per year. In addition, we
will award you an additional five days of vacation to start that will be
available for use immediately. Health, retirement, and other fringe benefits
will be available to you in accordance with Esterline Bellevue office’s usual
benefit program, which changes from time to time. See the enclosed summary of
current benefits for further information.  

 

Because our health benefits plan requires an initial waiting period, we will
reimburse you for any COBRA costs you might incur before you become eligible for
Esterline health care benefits. Please bring us a copy of your COBRA payment to
verify this expense.

 

Relocation – You have agreed to relocate from Folsom, California to the
Bellevue/Seattle, Washington area.  As such, you will be eligible for
Esterline’s relocation benefits that are administered by an outside vendor,
Cartus Corporation. Standard, comprehensive U.S. relocation benefits include
company purchase of your home if it does not sell within 90 days

 

When you are ready, and before you take any steps to list your house or make
other moving arrangements, please contact Robin King in our office who can
introduce you to Cartus and help you get all the detailed information you will
need.

 

Car Allowance – Effective with your election as a corporate officer, you will be
eligible for a car allowance under Esterline’s Vehicle Allowance Policy. The
allowance is intended to cover usual purchase, operating, maintenance, and
insurance costs for cars in your new residential zip code. The allowance will be
approximately $800/month before taxes.

 

Other Terms – Also effective with your election as a corporate officer,
Esterline will also provide the following forms of compensation, briefly
described here:

 

·

Change in control agreement – at the standard executive level of 3 years’
average total cash compensation

 

·

Financial advisory services – will be reimbursed up to $8,000 per year.

 

Requirements and Administrative Matters – This offer is contingent upon the
following:

 

·

Satisfactorily completion of a pre-employment physical examination and drug
screen

 

·

Passing a background check

 

This physical examination is an annual requirement for all corporate
executives.  Please schedule an appointment at your earliest convenience and
have your doctor return the form to Robin King. The Executive Physical
Examination form and the Chain of Custody form have been mailed to your home
address.

 

With respect to the background check, you will receive an email from our vendor,
HireRight, within one to two business days of offer acceptance asking for some
information and requiring an electronic signature.

 

These final conditions must be complete before you can begin work. In addition,
please read, sign, and return the following to Robin:

 

·

A signed copy of this letter

 

·

Confidential Information & Inventions Assignment Agreement

 

·

Summary of Outside Business Interests

 

 

--------------------------------------------------------------------------------

Paul Benson

November 6, 2014

Page 4

 

Except as specifically provided in this letter, other aspects of your employment
will be the same as those that apply to other corporate staff. We are all
employed at-will, and the officers serve at the pleasure of the Board for
one-year terms, subject to Company by-laws and Board action.

 

Paul, you have earned the confidence and strong support of the entire management
staff here. We look forward to your success leading the Human Resources function
at Esterline Technologies, and to your contributions to the corporation overall
in this key position.  Again, this offer is for an interim position.  We expect
your election as an Esterline corporate officer to be forthcoming at the
December Board of Directors meeting.

 

To accept this offer, please sign the enclosed copy of this letter and return it
to me. Please also read, complete, and return the other forms enclosed here.

 

If you have any questions at all, please contact me. I look forward to working
with you.

 

Congratulations and best regards,

 

 

/s/ TOM HEINE

 

Tom Heine

Vice President, Human Resources

 

 

 

I accept this offer as outlined above.  

 

 

 

 

/s/ PAUL BENSON11/10/14

SignatureDate

 

 

 

Attachments:

 

·

Copy of letter, for signature

 

·

Confidential Information & Inventions Assignment Agreement

 

·

Summary of Outside Business Interests

 

 